DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov (US 2014/0143648 A1) in view of Fisher et al. (US 8,954,589 B2).

Regarding claim 1, Kolesnikov teaches the invention substantially as claimed including a method comprising: 
displaying, using a web browser instance on a client device, a first user interface for an application ([0025] displaying the web page in a graphical user interface; ¶ [0023]: an application (e.g., a web browser)); 
receiving an input to present data on the first user interface in a particular view ([0030]: a user event (e.g., a request to refresh the GUI, a mouse-over event on the GUI, a scrolling event on the GUI)); 
in response to the input, obtaining, using a first web worker thread corresponding to the web browser instance, data from a server that is communicably coupled to the client device (¶ [0028]: a first thread (a worker thread) of execution on the computing device may fetch from a data store separate from the computing device (i.e., a remote data store) one or more content objects of a structured document to be rendered in its graphical user interface (GUI) shown in the computing device's display. For example, the structured document may be a web page hosted by a website while the software application may be a web browser. The first thread may access the website and fetch content objects of the web page (e.g., text, media data, or executable code objects as described earlier); [0030]: The first thread my create (or update) a shadow in response to a user event (e.g., a request to refresh the GUI, a mouse-over event on the GUI, a scrolling event on the GUI); [0031]); 
executing, using the first web worker thread, to store the data in local storage at the client device ([0031]: the first thread may process a content object by combining the content object (fetched from the remote data store) with data cached locally on the computing device that corresponds to the content object; [0033]: the first thread of execution may send one or more of the shadows to a second thread of execution (a UI thread) on the computing device, the second thread of execution being separate from the first thread of execution); 
accessing, by a second web worker thread, the data from the local storage, wherein the second web worker thread corresponds to the web browser instance and the first user interface (¶ [0033]: That is, the second thread may keep “shadowing” new (or changes of) content objects of the structured document as fetched by the first thread.); 
processing, by the second web worker thread, the data to convert to a presentation format corresponding to the particular view ([0034]: The second thread of execution may render the structured document by creating a layered structure of the structured document, and creating a graphical presentation of the structured document (in the GUI) based on the layered ; 
storing, by the second web worker thread using one or more third library routines, the processed data in the local storage (¶ [0034]: For example, the second thread may incorporate a layout engine and divide the structured document into one or more layers (e.g., based on HTML <div> or <iframe> tags)…The second thread may generate a raster image (i.e., a bitmap image) for each layer based on the render object tree and composite or combine raster images of the one or more layers into a single image as the graphical presentation of the structured document to be displayed in the GUI; [0026]: A layout engine (or web browser engine) is a software component or library for rendering structured documents in a graphical user interface.); and 
providing, by the second web worker thread, the processed data for display on the first user interface (Claim 1, by the second thread of execution on the computing device, rendering the structured document in the GUI of the software application on the computing device based at least in part on one or more of the shadows.).

Kolesnikov does not expressly teach executing, using the first web worker thread, one or more first library routines to store the data in local storage at the client device; 
accessing, by a second web worker thread using one or more second library routines, the data from the local storage.

However, Fisher teaches executing, using the first web worker thread, one or more first library routines to store the data in local storage at the client device (Col. 3, line 65 through i.e., first thread) can communicate with one or more we servers not shown) over one or more networks, such as the Internet. Browser process 110 can further communicate with an input (not shown) to allow a user to input data, to input commands, or to provide other control information to browser process 110. Rendering engine process(es) 120A-N (i.e., second thread) can render data for display at a client device running browser process 110.); 
accessing, by a second web worker thread using one or more second library routines, the data from the local storage (Col. 4, lines 8-17: Rendering engine process(es) 120A-N (i.e., second thread) can render data for display at a client device running browser process 110; Col. 6, lines 1-39: Webkit 252 may be included in each render process 120A-N. Webkit 252 may store and manage content in a content area of browser process 110 in the form of a data structure.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fisher with the teachings of Kolesnikov to utilize routines performed by multiple threads/processes to optimize rendering 

Regarding claim 2, Kolesnikov teaches further comprising: 
displaying, using a web browser instance on the client device, a user interface for the application ([0025] displaying the web page in a graphical user interface; ¶ [0023]: an application (e.g., a web browser));
receiving a[n] input to present data on the user interface in a view ([0030]: a user event (e.g., a request to refresh the GUI, a mouse-over event on the GUI, a scrolling event on the GUI)); 
in response to the input, accessing, by a third web worker thread using the one or more routines, second data from the local storage, wherein the third web worker thread corresponds to the web browser instance and the user interface (¶ [0028]: a first thread (a worker thread) of execution on the computing device may fetch from a data store separate from the computing device (i.e., a remote data store) one or more content objects of a structured document to be rendered in its graphical user interface (GUI) shown in the computing device's display. For example, the structured document may be a web page hosted by a website while the software application may be a web browser. The first thread may access the website and fetch content objects of the web page (e.g., text, media data, or executable code objects as described earlier); [0030]: The first thread my create (or update) a shadow in response to a user event (e.g., a request to refresh the GUI, a mouse-over event on the GUI, a scrolling event on the GUI); [0031]);
processing, by the third web worker thread, the data to convert to a presentation format corresponding to the view ([0034]: The second thread of execution may render the structured document by creating a layered structure of the structured document, and creating a graphical presentation of the structured document (in the GUI) based on the layered structure. For example, the second thread may incorporate a layout engine and divide the structured document into one or more layers (e.g., based on HTML <div> or <iframe> tags).);  
providing, by the third web worker thread, the processed data for display on the user interface (Claim 1, by the second thread of execution on the computing device, rendering the structured document in the GUI of the software application on the computing device based at least in part on one or more of the shadows.); and 
storing, by the third web worker thread using one or more third library routines, the processed data in the local storage (¶ [0034]: For example, the second thread may incorporate a layout engine and divide the structured document into one or more layers (e.g., based on HTML <div> or <iframe> tags)…The second thread may generate a raster image (i.e., a bitmap image) for each layer based on the render object tree and composite or combine raster images of the one or more layers into a single image as the graphical presentation of the structured document to be displayed in the GUI; [0026]: A layout engine (or web browser engine) is a software component or library for rendering structured documents in a graphical user interface.).

	While Kolesnikov teaches the method for a single instance of a web browser, Kolesnikov does not expressly teach the method for a second web browser instance, a second user interface, and library routines. 
a second web browser instance, a second user interface (Col. 6, lines 7-13: Render view 246 may correspond to a unique content area in a browser. As an example, not intended to limit the invention, each new window or tab instantiation may create a new rendering engine process 120A-N and create a render view 246 for that process. As an example, not intended to limit the invention, a content area may be a tab in a tab view browser.), and accessing, by a third web worker thread using one or more second library routines, the data from the local storage (Col. 4, lines 8-17: Rendering engine process(es) 120A-N (i.e., second thread) can render data for display at a client device running browser process 110; Col. 6, lines 1-39: Webkit 252 may be included in each render process 120A-N. Webkit 252 may store and manage content in a content area of browser process 110 in the form of a data structure.) and one or more third library routines to store the data in local storage (Col. 3, line 65 through Col. 4, line 17: Multi-process browser architecture 100 may contact a remote server (not shown) and download data to display. In examples, the data may be represented as hypertext markup language, dynamic hypertext markup language, extendable markup language, image data, video or sound. In another example, multi-process browser architecture 100 may download and execute scripts according to the AJAX (Asynchronous JavaScript and XML) framework. The AJAX framework asynchronously transmits and receives data from a server to update a content area without reloading the content area. Multi-process browser architecture 100 includes a browser process 110 coupled to one or a plurality of renderers 120A-N through inter-process communication 130. Browser process 110 (i.e., first thread) can communicate with one or more we servers not shown) over one or more networks, such as the Internet. Browser process 110 can further communicate with an input (not shown) to allow a user to input data, to input commands, or to provide other control information to browser process 110. Rendering engine process(es) i.e., second thread) can render data for display at a client device running browser process 110.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fisher with the teachings of Kolesnikov to utilize routines performed by multiple threads/processes to optimize rendering data on a GUI when utilizing multiple instances of a web browser such as tabs. The modification would have been motivated by the desire of preventing faulty browser processes from affecting other browser processes thereby improving quality of user experience and user efficiency.

Regarding claim 3, Kolesnikov teaches wherein receiving the input to present data on the user interface in the second view further comprises: 
obtaining, in response to the input and using the first web worker thread, the second data from the server (¶ [0028]: a first thread (a worker thread) of execution on the computing device may fetch from a data store separate from the computing device (i.e., a remote data store) one or more content objects of a structured document to be rendered in its graphical user interface (GUI) shown in the computing device's display. For example, the structured document may be a web page hosted by a website while the software application may be a web browser. The first thread may access the website and fetch content objects of the web page (e.g., text, media data, or executable code objects as described earlier); [0030]: The first thread my create (or update) a shadow in response to a user event (e.g., a request to refresh the GUI, a mouse-over event on the GUI, a scrolling event on the GUI); [0031]); and 
executing, using the first web worker thread, the one or more first library routines to store the data in the local storage at the client device ([0031]: the first thread may process a content object by combining the content object (fetched from the remote data store) with data cached locally on the computing device that corresponds to the content object; [0033]: the first thread of execution may send one or more of the shadows to a second thread of execution (a UI thread) on the computing device, the second thread of execution being separate from the first thread of execution).

In addition, Fisher teaches implementing a multi-process rendering for additional web browser instances such as tabs by using libraries. Fisher teaches Col. 6, lines 7-13: Render view 246 may correspond to a unique content area in a browser. As an example, not intended to limit the invention, each new window or tab instantiation may create a new rendering engine process 120A-N and create a render view 246 for that process. As an example, not intended to limit the invention, a content area may be a tab in a tab view browser, Col. 3, line 65 through Col. 4, line 17: Multi-process browser architecture 100 may contact a remote server (not shown) and download data to display. In examples, the data may be represented as hypertext markup language, dynamic hypertext markup language, extendable markup language, image data, video or sound. In another example, multi-process browser architecture 100 may download and execute scripts according to the AJAX (Asynchronous JavaScript and XML) framework. The AJAX framework asynchronously transmits and receives data from a server to update a content area without reloading the content area. Multi-process browser architecture 100 includes a browser process 110 coupled to one or a plurality of renderers 120A-N through inter-process communication 130. Browser process 110 (i.e., first thread) can communicate with one or more i.e., second thread) can render data for display at a client device running browser process 110. Col. 4, lines 8-17: Rendering engine process(es) 120A-N (i.e., second thread) can render data for display at a client device running browser process 110; Col. 6, lines 1-39: Webkit 252 may be included in each render process 120A-N. Webkit 252 may store and manage content in a content area of browser process 110 in the form of a data structure.

Regarding claim 4, Fisher teaches wherein at least a portion of the second data is same as the data processed by the first web worker thread (Col. 6, line 50 through Col. 7, line 4: Any one of the rendering engine processes 120A-N may need to be shared between different content areas, for example, tabs or windows. This may occur when a parent content area instantiates a new child window that it may want to communicate with. This communication may be accomplished with the help of a handle. As an example, not intended to limit the invention, a handle may be an identifier that enables a parent content area to establish communication with a child window. To render content, a child content area may use the same instance of rendering engine process 120A-N that rendered the parent content area. In the case where a new child content area may need to be instantiated as a new window, a render view 246, may communicate information to render view host 218. Render view host 218 may then instantiate a new tab or a window for the child content area. The render view 246 corresponding to the parent content area may then pass an identifier to a new render view 246 corresponding to the child content area to 

Regarding claim 5, Fisher teaches wherein the web browser instance and the second web browser instance are instances of a same web browser executed on the client device (Col. 1, lines 40-54: Conventional browsers that are in use today include MICROSOFT INTERNET EXPLORER, MOZILLA FIREFOX, APPLE SAFARI and OPERA. A user may use any of these browsers to access a content area. A browser window is usually opened by clicking on an icon corresponding to the browser. Once a browser window has been opened, a user may open several other browser windows through the browser's user interface. However, new windows opened by the user using browser's user interface may not be opened as new operating system (OS) processes. Furthermore in browsers that follow a tab view approach, new tabs may not be opened up as new and unique OS processes. Newly opened tabs exist as part of a single browser process. A new OS process of a browser or a browser process may only be opened by double clicking on an browser icon.).

Regarding claim 7, Kolesnikov teaches further comprising: 
obtaining, using the first web worker thread, additional data from the server (¶ [0028]: a first thread (a worker thread) of execution on the computing device may fetch from a data store separate from the computing device (i.e., a remote data store) one or more content objects of a structured document to be rendered in its graphical user interface (GUI) shown in the computing device's display. For example, the structured document may be a web page hosted by a website while the software application may be a web browser. The first thread may access the ; 
executing, using the first web worker thread, the one or more first routines to store the additional data in the local storage at the client device ([0031]: the first thread may process a content object by combining the content object (fetched from the remote data store) with data cached locally on the computing device that corresponds to the content object; [0033]: the first thread of execution may send one or more of the shadows to a second thread of execution (a UI thread) on the computing device, the second thread of execution being separate from the first thread of execution); and 
causing at least one of the second web worker thread or the third web worker thread to access the additional data from the local storage for processing (¶ [0033]: That is, the second thread may keep “shadowing” new (or changes of) content objects of the structured document as fetched by the first thread.).

In addition, Fisher teaches one or more first library routines to store the data in local storage at the client device (Col. 3, line 65 through Col. 4, line 17: Multi-process browser architecture 100 may contact a remote server (not shown) and download data to display. In examples, the data may be represented as hypertext markup language, dynamic hypertext markup language, extendable markup language, image data, video or sound. In another example, multi-process browser architecture 100 may download and execute scripts according to the AJAX (Asynchronous JavaScript and XML) framework. The AJAX framework asynchronously i.e., first thread) can communicate with one or more we servers not shown) over one or more networks, such as the Internet. Browser process 110 can further communicate with an input (not shown) to allow a user to input data, to input commands, or to provide other control information to browser process 110. Rendering engine process(es) 120A-N (i.e., second thread) can render data for display at a client device running browser process 110.)

Regarding claim 8, Fisher teaches wherein obtaining the additional data from the server comprises: 
obtaining first additional data corresponding to the first user interface, and obtaining second additional data corresponding to the second user interface, wherein at least a portion of the second additional data is distinct from the first additional data (Col. 3, line 65 through Col. 4, line 17: Multi-process browser architecture 100 may contact a remote server (not shown) and download data to display; Col. 5, lines 18-30: Browser state 212 may include session cookies or session history that may have accumulated while a user is browsing different content areas. As an example, a session cookie may be used by a web server to differentiate users and to maintain data related to the user during navigation. Session history may include a list of previously visited content areas and their respective state rendered by rendering engine process 120A-N.).


Regarding claim 11, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.
Regarding claim 12, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.
Regarding claim 13, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.
Regarding claim 14, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.
Regarding claim 15, it is a media/product type claim having similar limitations as claim 7 above. Therefore, it is rejected under the same rationale.
Regarding claim 18, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.
Regarding claim 19, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov and Fisher, as applied to claim 2, in further view of Peterson et al. (US 2017/0357437 A1).

Regarding claim 6, Kolesnikov and Fisher do not teach but Peterson does teach wherein displaying the second user interface comprises: displaying the second user interface concurrently with displaying the first user interface ( Fig. 5D; [0183]: According to some embodiments, the web pages associated with the tabs are all concurrently open, even though the background tabs are not displayed on the user interface).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Peterson with the teachings of Kolesnikov and Fisher to display tabs simultaneously. The modification would have been motivated by the desire of allowing users to multi-task.

Claims 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov and Fisher, as applied to claim 2, in further view of Rossi et al. (US 2015/0095838 A1).

Regarding claim 9, Kolesnikov and Fisher do not specifically disclose, but Rossi teaches wherein the local storage includes an IndexedDB datastore, and wherein at least one of the first library routines, the second library routines, or the third library routines includes an IndexedDB Promised Library routine (¶ [0073] Another element that may be included or .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rossi with the teachings of Kolesnikov and Fisher to make sure database transactions are successfully executed. The modification would have been motivated by the desire of ensuring that the data to be displayed is correct.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale.

Regarding claim 20, it is a system type claim having similar limitations as claim 9 above. Therefore, it is rejected under the same rationale.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolesnikov and Fisher, as applied to claim 2, in further view of Lee et al. (US 2017/0205788 A1).

Regarding claim 10, Kolesnikov teaches a presentation format corresponding to the particular view, as cited above for claim 1 but neither Kolesnikov nor Fisher expressly teach wherein the data obtained from the server includes Real-time Rendering Engine (RTRE) data and the processed data includes crunched data, and wherein processing the data by the second web worker thread comprises: aggregating, using the second web worker thread, the RTRE data accessed from the local storage.

However, Lee teaches wherein the data obtained from the server includes Real-time Rendering Engine (RTRE) data and the processed data includes crunched data, and wherein processing the data by the second web worker thread comprises: aggregating, using the second web worker thread, the RTRE data accessed from the local storage (Abstract: a communication module to communicate with the multiple client devices; and a data service module configured: when a first client device has registered a requirement for processing data, to allocate a task for processing the data based on the requirement… to process the data using the task; and to control the communication module to send the processed data to the first and/or second devices. (i.e., crunched data); [0004], [0015]; [0029] In one implementation, the data service module is further configured: to control the communication module to fetch the data from a real-time database per the update period of the data; to process the fetched data; and to control the communication module to send the processed data to the first and/or second client devices.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Kolesnikov and Fisher to allow the user to view real-time data. The modification would have been motivated by providing user time sensitive information that would allow for informed decisions on the data.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 10 above. Therefore, it is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195